Citation Nr: 1826532	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-29 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (also claimed as anxiety, social adjustment disorder, and panic disorder with agoraphobia).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christine E. Grossman, Associate Counsel 





INTRODUCTION

The Veteran served in active duty in the U.S. Army from September 1976 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from May 2003 and January 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge in January 2018. However, the Veteran failed to appear for his scheduled hearing. Therefore, his request for a hearing is considered withdrawn. See 38 C.F.R. § 20.704(d) (2017).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Caseflow Reader paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1. The Veteran does not have a valid diagnosis of PTSD. 

2. The Veteran's diagnosed psychiatric disorders are not etiologically related to his military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder (also claimed as anxiety, social adjustment disorder, and panic disorder with agoraphobia), have not been met. 38 U.S.C. 
§§ 1110, 1116; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (2017). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)). The absence of any one element will result in denial of service connection.

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-V); (2) a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2016); Cohen v. Brown, 10 Vet. App. 128 (1997).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran. 38 U.S.C. § 5107(b).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In the instant case, the Veteran contends that he suffers from PTSD as a result of events that occurred while he was in military service. Specifically, the Veteran reported being traumatized after his sergeant held a knife to him when he violated the chain of command by complaining that his sergeant was harassing him.  Unfortunately, the record does not reflect a diagnosis for PTSD.  38 C.F.R. 
§ 4.125(a) requires that a diagnosis of PTSD be in accordance with either the 4th or 5th edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV, DSM-5). Which DSM is applicable is based on when the appeal was certified to the Board. While the Board acknowledges that the Veteran's medical evidence, including VA treatment records and Social Security Administration (SSA) records, contains acknowledgement of a PTSD diagnosis, the record in this case does not reflect any PTSD diagnosis per either DSM-IV or DSM-5. In June 2012, the Veteran underwent a mental health VA examination. The examiner concluded that the Veteran did not meet the diagnostic criteria for PTSD under DSM-IV criteria. As the record does not reflect a current diagnosis for PTSD in accordance with 38 C.F.R. § 4.125, the cornerstone element of service connection has not been met, and service connection is not warranted. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (a current diagnosis is a cornerstone of service connection).  

The Board acknowledges that the Court has held that when a veteran claims service connection, he or she is not claiming service connection for a specific diagnosis but for his or her symptoms regardless of the diagnosis, and the claim encompasses the underlying condition regardless of diagnosis. Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009). As such, the Board will now consider whether the record suggests psychiatric conditions other than PTSD. As discussed in further detail below, the Veteran has been diagnosed with psychiatric conditions other than PTSD. Below, the Board will discuss whether the Veteran is entitled to service connection for these psychiatric conditions.

In the June 2012 VA examination, while the Veteran was not diagnosed with PTSD, the Veteran was diagnosed with other psychiatric disorders, specifically major disturbance; polysubtance dependence in full, sustained remission; and panic disorder. Thus, the first element of service connection, a showing of a current acquired psychiatric disorder, has been met. 

With respect to the second element of service connection, in-service incurrence, the Veteran claims that he was traumatized after his sergeant held a knife to him when he violated the chain of command by complaining that his sergeant was harassing him. However, the Veteran's military records do not contain evidence of this incident occurring. Moreover, the Veteran has indicated other stressors that may have caused the Veteran's psychiatric disorders. For example, the Veteran's VA treatment records and SSA records indicate that the Veteran continues to be fixated on a car accident that occurred in 1980 when his girlfriend was killed.

Furthermore, the evidence of record also fails to establish a nexus between the Veteran's current psychiatric diagnoses and his claimed in-service event.  In the June 2012 VA examination, the examiner indicated that the Veteran provided a changing mental health history which suggests his circumstances and symptoms have been altered. The examiner stated that his reports were not supported by his military records, nor were they internally consistent with the history he provided to caregivers. The examiner noted that although the Veteran suffers from panic disorder and depressive symptoms, these symptoms were not reported until long after the Veteran exited the military. The Veteran has had severe negative sequali of substance abuse that contribute to his depression and psychological impairment. The examiner concluded that the records did not support a mental disorder that occurred as a result of military duty, nor did his symptoms occur proximal to his military service.

In light of the evidence, the Board finds that the preponderance of the evidence does not support service connection for PTSD or any other psychiatric condition. Accordingly, service connection for an acquired psychiatric condition, to include PTSD and major depressive disorder (also claimed as anxiety, social adjustment disorder, and panic disorder with agoraphobia) is denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (also claimed as anxiety, social adjustment disorder, and panic disorder with agoraphobia) is denied.










____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


